Citation Nr: 0809225	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  06-13 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1973.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

In February 2007, shortly after certification of his appeal 
to the Board, the veteran submitted additional evidence in 
support of his claim.  Pursuant to 38 C.F.R. § 20.1304 
(2007), additional pertinent evidence submitted within 90 
days following certification and transfer of an appeal to the 
Board must be referred to the RO for review and preparation 
of a Supplemental Statement of the Case, unless the benefit 
sought on appeal may be allowed without such referral, or the 
claimant expressly waives his procedural right to such 
referral.

As set forth in more detail below, the Board has determined 
that new and material evidence has been received to reopen 
the claim of service connection for bilateral hearing loss.  
In light of this favorable determination, a remand is not 
necessary with respect to that issue.  However, with respect 
to the underlying claim of service connection for bilateral 
hearing loss, as well as the claim of service connection for 
tinnitus, a remand is necessary so that the RO may consider 
the additional evidence submitted by the veteran.  These 
issues are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 1973 rating decision, the RO denied the 
veteran's claim of service connection for bilateral hearing 
loss.  Although the veteran was duly notified of this 
decision and his appellate rights in a January 1974 letter, 
he did not perfect an appeal within the applicable time 
period.

2.  The evidence received since the final December 1973 
rating denying service connection for bilateral hearing loss 
includes medical evidence showing that the veteran currently 
has a hearing loss disability; this evidence was not 
previously submitted to agency decision makers, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
of service connection for bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The December 1973 rating decision denying service 
connection for bilateral hearing loss is final.  38 U.S.C. § 
4005(c) (1970) (currently 38 U.S.C.A. § 7105 (West 2002)); 
38 C.F.R. § 19.153 (1973) (currently 38 C.F.R. § 20.1103 
(2007)).

2.  Evidence received since the last final rating decision 
denying service connection for schizophrenia is new and 
material, and the veteran's claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2007).  VA also has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
In this case, in light of the favorable decision below, the 
Board finds that any deficiency in VA's VCAA notice or 
development actions is harmless error.



Background

The veteran's service medical records show that at a March 
1972 medical examination to determine his fitness for 
airborne training, the veteran's ears were normal.  
Audiometric testing showed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15

15
LEFT
15
15
15

15

In July 1973, the veteran sought treatment for a left ear 
infection.  He also complained that his sinuses were painful.  
Examination showed that the ear drum was inflamed.  The 
diagnosis was otitis media with sinusitis.  The following 
week, the veteran again complained of left ear trouble.  He 
stated that he had had decreased hearing in the left ear for 
the past one and one half weeks.  Examination showed chronic 
exudate covering the left tympanic membrane.  The right 
tympanic membrane was clear.  The impression was otitis.  

The remaining service medical record are negative for 
complaints or findings of hearing loss.  

At his October 1973 military separation medical examination, 
the veteran's ears were normal.  Audiometric testing showed 
pure tone thresholds, in decibels, as follows:




HERTZ



250
500
1000
2000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

In October 1973, the veteran submitted an original 
application for VA compensation benefits, seeking service 
connection for a bilateral ear condition.  

In connection with his claim, the veteran underwent VA 
medical examination in December 1973 at which he complained 
of hearing loss for the past nine months, since having an ear 
infection in service.  He also indicated that his ear was 
painful even though there was no draining or signs of 
infection.  The veteran indicated that it was his opinion 
that his in-service ear infection caused his hearing loss.  
On examination, the tympanic membranes were intact 
bilaterally.  The canals were within normal limits.  No 
abnormalities were noted.  Both the Webber and Rinne tests 
were normal.  Audiometric testing showed puretone thresholds 
in the 20 to 30 decibel range.  However, the speech 
audiometry showed a 6 decibel loss in the right ear and a 14 
decibel loss in the left ear.  The examiner indicated that 
these findings did not correspond to the pure tone findings 
and that the pure tones findings should be better than 
indicated.  The examiner concluded that the results of the 
audiometric examination were normal.  The diagnosis was 
normal ENT exam, normal hearing.

In a December 1973 rating decision, the RO denied service 
connection for hearing loss on the basis that the record 
showed that the veteran did not currently have hearing loss.  
The veteran was notified of the RO's decision and his 
appellate rights in a January 1974 letter, but he did not 
appeal.  Thus, the decision is final.  

In July 2005, the veteran sought reopening of his claim of 
service connection for hearing loss.  He also indicated that 
he had bilateral tinnitus.  The veteran contended that his 
current hearing difficulties were due to acoustic trauma from 
airplane noise, as he had served as a paratrooper in the 
military.  In a September 2005 statement, the veteran claimed 
that he had experienced hearing loss and tinnitus since his 
separation from service.  

In support of his claim, the veteran submitted VA clinical 
records showing that in September 2005, he sought treatment 
for worsening tinnitus in both ears and hearing loss.  He 
claimed that at his military discharge examination, he had 
been told that he had "a left broken ear drum."  He stated 
that for the next 10 years after service, he caught ear 
infections very easily.  Otoscopic examination was within 
normal limits, bilaterally.  The examiner indicated that 
right and left ear thresholds were "NOT in agreement with 
speech reception thresholds."  She noted that OAEs were 
present and robust in all frequencies tested and were "NOT 
in agreement with purported behavioral thresholds."  She 
explained that the presence of robust OAEs in both ears 
suggested that the veteran's hearing was no worse than 30 
decibels at those frequencies tested.  Speech discrimination 
testing resulted in scores of 88 percent at 50 decibels on 
the right and 96 percent at 50 decibels on the left.  She 
noted that if the hearing thresholds were actually as the 
veteran volunteered, then his speech discrimination would 
have presented at exactly his threshold of hearing and his 
expected scores would be no better than zero percent in 
either ear.  Based on these inconsistencies, she recommended 
an additional audiology workup with a different audiologist.  

The veteran thereafter underwent VA medical examination in 
October 2005, at which he reported exposure to loud noise in 
the military from aircrafts.  He also reported that he had a 
marksman badge for the M-16 rifle.  He denied post-service 
occupational noise exposure and indicated that he wore 
hearing protection when participating in recreational 
activities involving loud noises.  

Audiometric testing revealed that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
60
65
70
LEFT
55
50
65
65
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 96 percent in the left ear.  The 
examiner concluded that the veteran's puretone responses were 
supra-threshold responses, as pure tone and speech reception 
thresholds were not in agreement, his acoustic reflexes were 
present and within the normal range, and the veteran had 
undergone an OAE test in September 2005, which was normal in 
all frequencies.  The examiner indicated that this would 
suggest that the veteran's hearing was no worse than 30 
decibels at the frequencies tested.  The examiner stated that 
the veteran should only be rated on his word recognition 
scores, as his best volunteered puretone responses were not 
reliable.  The examiner further concluded that the veteran's 
hearing loss and tinnitus were not caused by or a result of 
his active service.  

The veteran thereafter submitted several internet articles 
noting that hearing loss and tinnitus could be caused by 
exposure to acoustic trauma.

In February 2007, the veteran submitted the results of an 
uninterpreted, undated audiogram from a private hearing aid 
company.  Although the results are uninterpreted, they appear 
to show puretone thresholds ranging from 35 to 55 decibels, 
bilaterally, from 250 to 4,000 hertz.  The audiologist 
indicated that the probable cause for the veteran's hearing 
loss was noise induced.  


Applicable Law

Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including an organic 
disease of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. 49, 54.

New and Material Evidence

In general, decisions of the RO that are not appealed in the 
prescribed time period are final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104, 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

For claims such as this one, filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).


Analysis

As set forth above, in a December 1973 rating decision, the 
RO denied service connection for bilateral hearing loss on 
the basis that the record showed that the veteran did not 
currently have a hearing loss disability.  Because the 
veteran did not appeal the December 1973 rating decision, it 
is final and not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The veteran, however, now seeks to reopen his claim.  Despite 
the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156.  

Thus, the Board has reviewed the record, with particular 
attention to the additional evidence received since the final 
December 1973 rating decision denying service connection for 
bilateral hearing loss.  After reviewing the record, the 
Board finds that the additional evidence received is new and 
material within the meaning of 38 C.F.R. § 3.156.

The additional medical evidence received includes the a 
September 2005 VA clinical record, an undated private 
audiogram, and an October 2005 VA medical examination report, 
all of which appear to show that the veteran may currently 
have a hearing loss disability for VA compensation purposes.  
Obviously, this evidence is new in that it was not previously 
of record.  Moreover, this evidence is material as it relates 
to an unestablished fact necessary to substantiate the claim.  
As noted, the veteran's claim of service connection for 
bilateral hearing loss was previously denied on the basis 
that the record contained no evidence showing that he 
currently had hearing loss.  He has now provided such medical 
evidence and it must be considered.  Although the VA 
examiners have indicated that the probative value of the 
audiometric findings is suspect in light of the veteran's 
apparent symptom magnification, the Board finds that this 
evidence is nonetheless sufficient to constitute new and 
material evidence within the meaning of 38 C.F.R. § 3.156.  
The claim is therefore reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened; to that extent only, the appeal is granted.


REMAND

In February 2007, shortly after certification of his appeal 
to the Board, the veteran submitted additional evidence in 
support of his claim.  He did not submit a waiver of initial 
RO review of this additional evidence.  Under 38 C.F.R. § 
20.1304, such evidence must be referred to the RO for review 
and preparation of a Supplemental Statement of the Case.

Thus, this matter is remanded for the following:

After accomplishing any additional 
development deemed necessary, the RO 
should review the evidence of record, 
including the additional evidence 
received in February 2007.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond.  

The case should then be returned to the Board for further 
consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


